DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 5/7/2021. 
          
Response to Amendment
In response to the action mailed on 1/28/2021, the Applicant has filed a response amending the claims. 
In view of Applicant’s response the claim objections are withdrawn.
In view of Applicant’s response the claim rejections under 35 USC 112(b) are withdrawn.
  
Response to Arguments
The Applicant’s arguments have been fully considered and are persuasive. Therefore, the previous art rejection has been withdrawn. 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an Amendment, it MUST be submitted no later than the payment of the issue fee.

This amendment is to correct minor informalities and clarify claim 17.

The amendment is the following: 

Regarding Claim 17, A system, comprising: 
a first optical protection switch (OPS) including: 
a first port, a first optical coupler in optical communication with the first port, a first switch in optical communication with the first optical coupler, a second port in optical communication with the first switch and a first optical path and configured to provide one of bidirectional communication or unidirectional communication, and a third port in optical communication with a second switch and a second optical path and configured to provide one of the other of bidirectional communication or unidirectional communication, the first optical coupler configured to split a first signal into a first signal instance and a second signal instance; and 
a second OPS including: 
a fourth port, a second optical coupler in optical communication with the fourth port, a fifth port in optical communication with the second optical coupler and the first optical path and configured to provide one of bidirectional communication or unidirectional communication, and a sixth port in optical communication with the second optical coupler and the second optical path and configured to provide one of the other of bidirectional communication or unidirectional communication; a third optical switch and a fourth optical switch; a second optical coupler operatively coupled to the third optical switch and the fourth optical switch; 
the first OPS, when coupled over a node to the second OPS via the first optical path and the second optical path, configured to: provide active switching between the first optical path and the second optical path; and provide, using the active switching 
both the first OPS and the second OPS are configured to: 
receive, over at least one of the first optical path or the second optical path, network traffic in a network,
detect, based on the network traffic, an optical path failure event on at least one of the first optical path or the second optical path;  
actuate, in response to detecting the optical path failure event, the second switch or fourth optical switch to 
(i) set the second switch or fourth optical switch to one of a first state or a second state, and 
(ii) route at least a portion of the network traffic over at least one of the first optical path or the second optical path; and 
actuate, in response to detecting the optical path failure event, the first switch or third optical switch to
 (i) set the first switch or third optical switch to one of the first state or the second state, the first switch or third optical switch being set to the first state when the second switch or fourth optical switch is set to the second state, the first switch or third optical switch being set to the second state when the second switch or fourth optical switch is set to the first state, and 
(ii) block at least a portion of the network traffic over at least one of the first optical path or the second optical path.

Allowable Subject Matter
Claims 1 and 5-21 are allowed. 
  
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 

The closest relevant prior art is the following:

Wang et al (US Pub 20050201749) Fig 5 teaches a system having, an OPS (326) configured to receive a first signal ʎ2 (i.e. from 316) and transmit a second signal ʎ1 (i.e. from 314) on at least one of a first optical path 310 and a second optical path 312, where the OPS (326) has a first port (i.e. between 326 and 316), and an optical coupler in optical communication with the first port (i.e. between 326 and 316) and configured to split  without wavelength filtering the first signal ʎ2 (i.e. from 316) into a first signal instance and a second signal instance, the optical coupler configured to forward without wavelength filtering the second signal ʎ1 (i.e. from 314),  the OPS (326) has a first switch 332 that is in optical communication with the optical coupler and is switchable between a first state (closed) and a second state (open), the first switch 332 is configured to pass the first signal instance at the first state (when it is closed) and block the first signal instance at the second state (when it is open), the OPS (326) has a second switch 334 that is in optical communication with the optical coupler  and is switchable between the first state (closed) and the second state (open), the second switch 334 is configured to pass the second signal instance at the first state (when it is 

Smith (What is 1+1 Protection Switching (APS)) Fig 1, Fig 3, teaches a protection, i.e. between a bridge at a head-end and a switch at a tail-end, being a 1+1 protection.  

Chung et al (US Pub 20060104638) Fig 2c teaches an ONU B1 having an OPS (1x2 OS) disposed at a tail-end node is coupled, over a first optical path (i.e. C1 B/R, R1 

Ko et al (US Pat 7171081) Fig 1 teaches a transceiver 15 performing a communication comprises a port (e.g. 50) configured to provide one bidirectional communication  or unidirectional communication.

Huber et al (US Pat 5559622) Fig 1 teaches a second optical protection node KS having a switch (e.g. Sr).

Jasti (US Pat 7024110) Fig 1, Fig 2 teaches a system having a firs node with a first protection switch (116, 216) and a second node with a second protection switch (124, 224) in order to perform protection switching.

Li et al (US Pub 20090169200) Fig 3 teaches a system that performs protection switching over a network that comprises a distributor node.

The closest relevant prior art either taken individually or in combination fails to explicitly teach or reasonably suggest the invention limitations of:  

Regarding Claim 1, A system, comprising:  
a first optical protection switch (OPS) disposed at a tail-end node and configured to couple, over a first optical path and a second optical path, via coupling to a network 
each of the first OPS and the second OPS including: 
a first port configured to receive a first signal; 
a second port configured to receive a second signal; 
an optical coupler in optical communication with the first port and the second port and configured to split, the first signal into a first signal instance and a second signal instance, and forward the second signal; 
a first switch and a second switch, each in optical communication with the optical coupler and switchable between a first state and a second state, 
a third port, in optical communication with the first switch, and configured to provide one of bidirectional communication or unidirectional communication; and 
a fourth port in optical communication with the optical coupler and configured to provide one of the other of bidirectional communication or unidirectional communication, 
the first OPS and the second OPS configured to provide a 1+1 protection over the first optical path and the second optical path, 
both the first OPS and the second OPS are configured to: 
receive, over at least one of the first optical path or the second optical path, network traffic in the network; 
detect, based on the network traffic, an optical path failure event on at least one of the first optical path or the second optical path; 
actuate, in response to detecting the optical path failure event, the second switch to 
(i) set the second switch to one of the first state or the second state, and 
(ii) route at least a portion of the network traffic over at least one of the first optical path or the second optical path; and 
actuate, in response to detecting the optical path failure event, the first switch to 
(i) set the first switch to one of the first state or the second state, the first switch being set to the first state when the second switch is set to the second state, the first switch being set to the second state when the second switch is set to the first state, and 
(ii) block at least a portion of the network traffic over at least one of the first optical path or the second optical path.
 
Regarding Claim 10, An apparatus, comprising: 
a tail-end optical switch configured to be coupled to a broadcast star network that couples the tail-end optical switch to a head-end optical switch, over a node, by a primary bidirectional optical path and a second bidirectional optical path, 
the tail-end optical switch having a first optical switch and a second optical switch configured to provide active switching, 
the tail-end optical switch configured to provide a 1+1 protection over the primary bidirectional optical path, the second bidirectional optical path, and across the node, by using the active switching without active switching at the head-end optical switch, such 
the head-end optical switch having a first optical switch and second optical switch, 
each of the tail-end optical switch and head-end optical switch having optical coupler being coupled to the first optical switch and the second optical switch of respective optical coupler, each of the tail-end optical switch and head-end optical switch having four ports for bidirectional or unidirectional communications, 
both the tail-end optical switch and the head-end optical switch are configured to: 
receive, over at least one of the primary bidirectional optical path or the second bidirectional optical path, network traffic in the broadcast star network; 
detect, based on the network traffic, an optical path failure event on at least one of the primary bidirectional optical path or the second bidirectional optical path; 
actuate, in response to detecting the optical path failure event, the second switch to 
(i) set the second switch to one of a first state or a second state, and 
(ii) route at least a portion of the network traffic over at least one of the primary bidirectional optical path or the second bidirectional optical path; and 
actuate, in response to detecting the optical path failure event, the first switch to 
(i) set the first switch to one of the first state or the second state, the first switch being set to the first state when the second switch is set to the second state, the first switch being set to the second state when the second switch is set to the first state, and 
(ii) block at least a portion of the network traffic over at least one of the primary bidirectional optical path or the second bidirectional optical path.

Regarding Claim 17, A system, comprising: 
a first optical protection switch (OPS) including: 
a first port, a first optical coupler in optical communication with the first port, a first switch in optical communication with the first optical coupler, a second port in optical communication with the first switch and a first optical path and configured to provide one of bidirectional communication or unidirectional communication, and a third port in optical communication with a second switch and a second optical path and configured to provide one of the other of bidirectional communication or unidirectional communication, the first optical coupler configured to split a first signal into a first signal instance and a second signal instance; and 
a second OPS including: 
a fourth port, a second optical coupler in optical communication with the fourth port, a fifth port in optical communication with the second optical coupler and the first optical path and configured to provide one of bidirectional communication or unidirectional communication, and a sixth port in optical communication with the second optical coupler and the second optical path and configured to provide one of the other of bidirectional communication or unidirectional communication; a third optical switch and a fourth optical switch; a second optical coupler operatively coupled to the third optical switch and the fourth optical switch; 
the first OPS, when coupled over a node to the second OPS via the first optical path and the second optical path, configured to: provide active switching between the first optical path and the second optical path; and provide, using the active switching and without active switching at the second OPS, a 1+1 protection over the first optical path and the second optical path and across the node, 
both the first OPS and the second OPS are configured to: 
receive, over at least one of the first optical path or the second optical path, network traffic in a network,
detect, based on the network traffic, an optical path failure event on at least one of the first optical path or the second optical path;  
actuate, in response to detecting the optical path failure event, the second switch or fourth optical switch to 
(i) set the second switch or fourth optical switch to one of a first state or a second state, and 
(ii) route at least a portion of the network traffic over at least one of the first optical path or the second optical path; and 
actuate, in response to detecting the optical path failure event, the first switch or third optical switch to
 (i) set the first switch or third optical switch to one of the first state or the second state, the first switch or third optical switch being set to the first state when the second switch or fourth optical switch is set to the second state, the first switch or third optical switch being set to the second state when the second switch or fourth optical switch is set to the first state, and 
(ii) block at least a portion of the network traffic over at least one of the first optical path or the second optical path.

Although systems/apparatuses for providing optical switching protection are well known in the art, there is no teaching, suggestion or motivation to generate a system/apparatus that provides optical switching protection with the structure and configuration as described above and in the instant application. Thus, this is a new inventive system.   
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.    

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636